Citation Nr: 1441297	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE


Whether the termination of non-service connected pension in the year from June 1, 2008 and the creation of an overpayment of $16,643 was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from August 1991 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 action by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in Nashville, Tennessee, that terminated the Veteran's non-service-connected pension benefits from June 1, 2008 to May 31, 2009 due to a finding of excessive income and resulted in the creation an overpayment of $16,643.  The Veteran disagreed with this termination and creation of overpayment, and this appeal ensued.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  Shortly after the hearing, the Veteran submitted additional evidence in support of his claim and waived initial consideration by the RO. 

This appeal was processed using Virtual VA/Veterans Benefits Management System (VBMS) paperless claims processing. Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

FINDINGS OF FACT

1.  Effective from October 2005, the Veteran was awarded non-service connected pension benefits on account of his medical conditions. 

2.  Letters from VA, including one issued in December 2007, informed the Veteran that there was an obligation to report changes in income immediately, and that a failure to do so could result in an overpayment of benefits which would have to be repaid.

3.  The Veteran's receipt of his father's life insurance proceeds in the amount of $38, 222 on May 17, 2008 resulted in countable annual income that exceeded the maximum amount allowable under VA regulations for receipt of non-service connected pension benefits in the year from June 2008.

4.  An overpayment of $16,643 was properly created as a result of the Veteran's concurrent receipt of life insurance proceeds and VA pension for the accountable year from June 1, 2008 to May 31, 2009.


CONCLUSION OF LAW

The termination of non-service connected pension in the year from June 1, 2008 and the creation of an overpayment in the calculated amount of $16,643 were proper.  38 U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist

As a preliminary matter the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations had been satisfied under the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, the United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the appellant is not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (upheld in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007)).  This is so because the provisions relevant to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id.  The Court has also held that where the law, and not the underlying facts or development of facts are dispositive in a claim, VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); see also, VAOGCPREC5-2004 (June 23, 2004).

2.  Termination of Non-service Connected Pension 

The law authorizes the payment of non-service connected disability pension to a veteran of a war who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  38 U.S.C.A. §§ 1521; 38 C.F.R. § 3.3(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

In determining entitlement to improved pension, payments of any kind from any source are counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 3.271(a).  Nonrecurring income (i.e., income received or anticipated on a one-time basis during a 12-month annualization period, such as an inheritance) is counted for a full 12-month annualization period following receipt of the income.  Id.; § 3.271(a)(3).  38 C.F.R. § 3.271 provides that in computing income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.272 does not exclude income from inheritance or gifts.

Effective December 1, 2007, the MAPR for a Veteran with no dependents was $11,181.  Effective December 1, 2008 to November 30, 2011, the MAPR for a Veteran with no dependents was $11,830.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277, 3.652.

The following facts in this case are not in dispute.  The Veteran was granted non-service connected VA pension benefits by the RO, effective from October 1, 2005. At that time, the Veteran was informed that he was responsible to report any changes in his income, such as, receipt of Social Security Administration (SSA) benefits, any reduction in his medical expenses, and any change of address or phone number.  The record showed that the Veteran was also sent periodic reminders of his responsibility to advise VA of any such changes.  See, i.e., December 2007 VA letter.

In November 2010, the Veteran notified VA that he expect to receive SSA benefits in the near future and he had received some income from an insurance settlement from his father's life insurance policy in the amount of $45,000 that was used to pay off his father's burial expenses, legal fees, cost of closing the estate, and just debts, including a Bank Note used to secure the purchase of land, and none of the money remained.  

The Veteran was advised to submit additional information so that his non-service connection pension benefits could be re-calculated.  In response, the Veteran submitted a copy of a May 17, 2008 check payment from United Investors Life for his father's life insurance proceeds minus the cost of burial expenses in the amount of $38,222.11 that was payable to the Veteran, personally.  In the July 2011 administrative decision, the RO informed the Veteran that his non-service connected pension benefits were stopped, effective June 1, 2008, because his countable income of $38,222.00 exceeded the maximum income limit for a Veteran with no dependent for the year 2008.  He was later informed that it resulted in the overpayment of $ 16,643.00.  See August 2011 notice letter.  

Subsequently, the Veteran also submitted a copy of the receipt of final payment of the Bank Loan in the amount of $29,273 made in June 2008.  In addition, the Veteran has submitted a copy of his father's Last Will and Testament listing him as sole exector of the Estate and sole heir of remainder of the estate proceeds following payment of funeral and administration expenses, debts and taxes. 

The Veteran submitted receipts for the cost of closing his father's estate, which included $1,190 for attorney's fees and $322 for court fees.  The Veteran testified that following the final closing of his father's estate approximately three years of his father's death, none of the proceeds from his father's life insurance remained for his use.  See Board hearing transcript, page 6. 

In this case, the Veteran's receipt of $38,222.11 from the proceeds of his father's life insurance is countable income.  Only the receipt of life insurance proceeds from veteran are specifically excluded from countable income under 38 C.F.R. § 3.272(x).  There are provisions for deductions from countable income of expenses of last illnesses, burials, and just debts for the veteran's final expenses or the final expenses of a spouse or child, see 38 C.F.R. § 3.272(h)(1)(i).  However, there is no provision in governing regulations for the exclusion or deduction from income for expenses paid for a father's funeral and other final expenses.  Therefore, the amounts paid for his father's final expenses cannot be deducted from the Veteran's countable income.  See Id.  In this case, the Veteran's personal receipt of his father's life insurance proceeds of $38,222.11 is countable income, which exceeds the maximum amount allowed to receive a non-service connected pension from June 1, 2008.  

The Board acknowledges the Veteran's contention that although he received the life insurance proceeds personally, he felt obligated as executor of his father's estate to use the proceeds to clear his father's last expenses, and in particular, make final payment towards the Bank Loan.  However, the check payment from United Investors Life clearly indicates that the proceeds of $38,222.11 were paid to the Veteran personally and not as executor of his father's estate.  Therefore, the Veteran's receipt of life insurance proceeds were properly counted as income for VA improved disability pension benefit purposes.

The Board recognizes that the Veteran has testified and provided some documentation showing that he spent the amount of the life insurance proceeds on expenses related to his father's death, including the legal fees, court fee, water, electricity and telephone expenses that he incurred in while closing his father's estate, as well as payment of remaining debt owed on the Bank Note.  Unfortunately, none of these expenses are deductible from his countable income, and there is no other provision in the regulation that would exclude this income on the basis that he made these payments as "executor." 

Although the Veteran used the money received for expenses in connection with his father's death, the evidence demonstrates that the insurance proceeds were paid to the Veteran personally, and as such, is countable income.  While the Board sympathizes with the Veteran's difficult situation, he choose to use the life insurance proceeds towards his father's final expenses, and those expenses cannot be deducted from his countable income for the year from June 2008.   

Based on the foregoing, the Board concludes that the Veteran is not legally entitled to VA death pension benefits because his income for the12-month annualization period from June 2008 exceeds the statutory limits for entitlement to non-service connected pension benefits.  Where the law and not the evidence are dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran's income exceeds the statutory limits, he is not legally entitled to non-service connected pension benefits for the year from June 2008.  Therefore, his claim must be denied.


ORDER

The termination of non-service connected pension from June 1, 2008 to May 31, 2009 and the creation of an overpayment of $16,643 was proper. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


